Title: Thomas Jefferson to James Madison, 24 September 1814
From: Jefferson, Thomas
To: Madison, James


          Dear Sir  Monticello Sep. 24. 14.
          It is very long since I troubled you with a letter, which has proceeded from discretion, & not want of inclination, because I have really had nothing to write which ought to have occupied your time. but in the late events at Washington I have felt so much for you that I cannot withold the expression of my sympathies. for altho’ every reasonable man must be sensible that all you can do is to order, that
			 execution must
			 depend on others, & failures be imputable to them alone, yet I know that when such failures happen they afflict even those who have done everything they could to prevent them.
			 had Gl Washington himself been now at the head of our affairs, the same event would probably have happened. we all remember the disgraces which befel us in his time in a trifling war with one or two petty
			  tribes of Indians, in which two armies were cut off by not half their numbers. every one knew, and I personally knew, because I was then of his council, that no blame was imputable to him, and
			 that
			 his officers alone were the cause of the disasters.
          they must now do the same justice.—I am happy to turn to a countervailing event, & to congratulate you on the destruction of a second hostile fleet on the lakes by McDonough; of which however we have not the details. while our enemies cannot but feel shame for their barbarous atchievements at Washington, they will be stung to the soul by these repeated
			 victories over them on that element on which they wish the world to think them invincible. we have dissipated that error. they must now feel a conviction themselves that we can beat them gun to
			 gun,
			 ship to ship, and fleet to fleet: and that their early successes on the land have been either purchased from traitors, or obtained from raw men entrusted of necessity with commands for which no
			 experience had qualified them, and that every day is adding that experience to unquestioned bravery.
          I am afraid the failure of our banks will occasion embarrasment for a while, altho it restores to us a fund which ought never to have been surrendered by the nation, and which now, prudently used, will carry us thro’ all the fiscal difficulties of the war. at the request of mr Eppes, who was chairman of the committee of finance at the preceding session, I had written him some long letters on this subject. Colo Monroe asked the reading of them some time ago, and I now send him another, written to a member of our legislature, who requested my ideas on the recent bank-events. they are too long for your reading, but Colo Monroe can, in a few sentences, state to you their outline.
          Learning by the papers the loss of the library of Congress, I have sent my catalogue to S. H. Smith, to make to their library committee the offer of my collection, now of about 9. or 10,000. vols. which may be delivered to them instantly, on a valuation by persons of their own naming, and
			 be paid for in any way, and at any term they please; in stock, for example, of any loan they have, unissued, or of any one they may institute at this session; or in such annual
			 instalments as are
			 at
			 the disposal of the committee. I believe you are acquainted with the condition of the books, should they wish to be ascertained of this. I have long been sensible that my library would be
			 an
			 interesting possession for the public, and the loss Congress has recently sustained, and the difficulty of replacing it, while our intercourse with Europe is so obstructed, renders this the
			 proper
			 moment for placing it at their service. Accept assurances of my constant & affectionate friendship and respect.
          Th:
            Jefferson
        